

Exhibit 10.15


CONFIDENTIAL EXECUTIVE SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
This Confidential Executive Separation Agreement and General Release of All
Claims ("Agreement") is made and entered into by and between Mark S. Flynn
(hereinafter referred to as "Mr. Flynn") and Virtus Investment Partners, Inc.
("Virtus") (collectively, the "Parties").


WHEREAS, Mr. Flynn's role as Executive Vice President, General Counsel and
Corporate Secretary will end effective on the earlier of May 13, 2019 or the
date on which either a replacement for Mr. Flynn is named, or Virtus in its sole
discretion modifies the role, in which case Mr. Flynn will continue in a
transitional capacity as outlined herein for any period of time remaining
through and until May 13, 2019;


WHEREAS, Mr. Flynn and Virtus wish to resolve fully and finally all matters
pertaining to their employment relationship, and neither Party admits
wrongdoing;


NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration;


IT IS HEREBY AGREED by and between the Parties as follows:


1.Definitions:


a.
"Released Parties" shall mean Virtus and any and all associated and member
firms, all their respective past, present and future parent companies,
subsidiaries, affiliates, divisions, related entities, joint venturers,
subcontractors, agents, attorneys, insurers, subrogees, co- insurers and
reinsurers, and all their respective, past, present and future officers,
directors, employees, members, partners, principals, shareholders and owners,
and all their respective heirs, executors, administrators, personal
representatives, predecessors, successors, transferees and assigns.



b.
"Separation Date" shall be May 13, 2019.



c.
"Transition Period" shall be the period, if any, between the date on which
either a replacement for Mr. Flynn is named or Virtus in its sole discretion
modifies the role, and the separation date of May 13, 2019; if there is such a
Transition Period, it shall be a period during which Mr. Flynn will work, as
directed by Virtus in its sole discretion, to satisfactorily transition his work
and responsibilities and cooperatively close out any open projects or matters.
Virtus requires Mr. Flynn, during the Transition Period, to be available to
Virtus as needed, as Virtus in its sole discretion, upon reasonable notice,
shall determine. If, during the transition period, Mr. Flynn does not
satisfactorily assist in the transition and/or make himself available to Virtus,
Virtus reserves the right to terminate Mr. Flynn's employment immediately.



2.Payments and Benefits. Virtus agrees to provide the following payments and
benefits to Mr. Flynn in exchange for his promises and his fulfillment of his
agreements and commitments stated herein:


a.
Mr. Flynn will continue on the Virtus payroll at his current rate of pay, with
benefits at his current level of participation and subject to any changes in
cost or coverage that are applicable to other plan participants, through the
Separation Date. Mr. Flynn will also






--------------------------------------------------------------------------------





be eligible, per the terms of the annual incentive program, to receive a 2018
annual incentive, due and payable on or about March 15, 2019; and


b.
Virtus shall offer Mr. Flynn a Supplemental Confidential Executive Separation
Agreement and General Release of All Claims ("Supplemental Agreement"), in
substantially the form attached hereto as Exhibit A, which shall offer Mr. Flynn
benefits in accordance with Article 3 of the Executive Severance Allowance Plan
in exchange for certain promises and consideration. The Supplemental Agreement
shall not be signed prior to close of business on May 13, 2019.



All payments and benefits shall be treated by Virtus in accordance with
applicable tax laws.


3.
No Other Agreements or Amounts Owed.



a.
Mr. Flynn agrees that the payments and benefits referenced in the Paragraph 2
above shall constitute all of the consideration provided to him under this
Agreement. No other claimed payments, damages, costs, or attorneys' fees in
connection with the matters encompassed by this Agreement are due or will be
sought by him. He expressly agrees that he shall not be eligible for and shall
not receive any other bonus or equity award of any kind except as expressly set
forth herein. This non-eligibility includes, but is not limited to, any award
under the 2019 Long-Term Incentive Plan.



b.
Mr. Flynn agrees that he would not receive the consideration that is specified
in Paragraph 2 above but for his execution of this Agreement and the fulfillment
of the promises contained herein.



c.
Mr. Flynn agrees that, other than that which shall be paid and/or offered
pursuant to the express terms of this Agreement, he has received all other
wages, overtime, bonuses, severance, vacation pay, commissions, benefits, or any
other form of compensation, payments, and/or other amounts due to him as an
employee of Virtus.



d.
Mr. Flynn further agrees that the terms of the applicable equity plan shall
control the disposition of any equity award he has received.



4.Tax Consequences. Mr. Flynn acknowledges and agrees that the Released Parties
have not made any representations regarding the tax consequences of any monies
received pursuant to this Agreement. Mr. Flynn understands and expressly agrees
he is solely responsible for any and all tax payments other than taxes withheld
from amounts paid pursuant to Paragraph 2 above as reflected in applicable tax
forms.


5.No Pending Actions. Mr. Flynn affirms that neither he nor anyone on his behalf
has filed any complaints, charges, claims, or actions in any state, federal or
local agency or court against any Released Party. Mr. Flynn further agrees that
he will not file any claims against any Released Party in any judicial or
arbitral forum. This Agreement does not prevent Mr. Flynn from filing a charge
with, or participating in a claim prosecuted by, the Equal Employment
Opportunity Commission, or any other administrative agency charged with
investigating and/or prosecuting complaints under any applicable federal, state
or municipal law or regulation. However, this Agreement does waive Mr. Flynn's
right to recover damages under those laws or regulations, except as required by
law. Mr. Flynn further agrees that if any court were to assume jurisdiction of
any complaint, charge, claim or action against any of the Released Parties on
his behalf (other than an action in which he is an unnamed class
representative), he will request that court to





--------------------------------------------------------------------------------





withdraw from or dismiss with prejudice the matter as it relates to him.


Nothing in this Agreement, including but not limited to the release of claims
nor the confidentiality clause prohibits Mr. Flynn from: (1) reporting possible
violations of federal law or regulations, including any possible securities laws
violations, to any governmental agency or entity, including but not limited to
the U.S. Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Congress, or any agency Inspector General; (2) making any other disclosures
that are protected under the whistleblower provisions of federal law or
regulations; or (3) otherwise fully participating in any federal whistleblower
programs, including but not limited to any such programs managed by the U.S.
Securities and Exchange Commission and/or the Occupational Safety and Health
Administration. Moreover, nothing in this Agreement prohibits or prevents Mr.
Flynn from receiving individual monetary awards or other individual relief by
virtue of participating in such federal whistleblower programs.


6.Non-Cooperation. To the fullest extent permitted by law and except as
otherwise set forth herein, Mr. Flynn agrees not to cooperate voluntarily with,
aid or assist in any way, any other potential or actual plaintiffs that have, or
may have in the future, any lawsuits against any of the Released Parties. Mr.
Flynn may cooperate only if compelled to testify under oath pursuant to a
lawfully issued subpoena or other similar legal process, notice of which Mr.
Flynn shall give within ten (I 0) days of its receipt to Virtus. Mr. Flynn
agrees that such cooperation will be in a form no more extensive than required
by law.


7.Non-Disparagement. Mr. Flynn agrees that he will not in any way maliciously
disparage or defame the good name or business reputation of Virtus, or any of
the Releasees, including, but not limited to, their officers, directors and
employees, in any forum including to the media.


8.Confidentiality.


a.
The Parties understand and agree that this Agreement is strictly confidential.
Except as specified in this Paragraph 8, the Parties agree not to disclose: i)
the existence of this Agreement and any facts concerning its negotiation,
execution or implementation, ii) the terms of this Agreement, and iii) the fact
that Mr. Flynn received, and will receive, payment from Virtus, including the
amount of any payment.



b.
Mr. Flynn is permitted to make such disclosures or show a copy of the Agreement:
i) as required by law; ii) in response to a governmental or regulatory inquiry;
iii) to an attorney or accountant for purposes of obtaining legal or tax advice;
iv) to a financial advisor for the purpose of obtaining financial advice; or v)
to his spouse. To the extent Mr. Flynn makes any disclosures permitted pursuant
to items i) or ii) of this Paragraph 8(b), such disclosures shall be made only
after giving written notice to Virtus sufficient for Released Parties to have
reasonable opportunity to oppose such disclosure. If Mr. Flynn has any question
as to whether any disclosure might breach this Paragraph 8, he must obtain
written permission before making any such disclosure.



c.
Virtus and its affiliates may make disclosures as required by law. Virtus and
its affiliates also may make disclosures to their respective officers,
attorneys, auditors, financial advisors, and employees who, as reasonably
determined by Virtus and its affiliates, as applicable, need to know such
information, provided that any such disclosure shall be accompanied by an
instruction to the person receiving such information to keep the information
confidential.








--------------------------------------------------------------------------------





d.
It shall not be considered a violation of this Agreement for Mr. Flynn to
respond to any inquiries by stating he and Virtus mutually agreed that he would
transition out of his position.



e.
Mr. Flynn affirms that he has not divulged any proprietary or confidential
information of the Released Parties and will continue to maintain the
confidentiality of such information consistent with policies, his agreement(s)
with the Released Parties and/or common law.



f.
The parties understand and agree that because this Paragraph 8 is such a
material consideration in the Released Parties' agreement to enter into this
Agreement, any violation of any part of this provision shall constitute a
material breach of this Agreement.



9.Release of Claims. Mr. Flynn hereby irrevocably and unconditionally releases,
waives and forever discharges the Released Parties from any and all claims,
demands or causes of action of every nature or description, based upon or
relating to actions, omissions or events occurring before or on the date Mr.
Flynn executes this Agreement, whether known or unknown, including, but not
limited to, any claims relating to Mr. Flynn's employment. This Release of
Claims shall include, but is not limited to, (i) any claims arising under the
United States Constitution or any state Constitution; (ii) any claims for wages,
compensation or benefits of any kind or nature; (iii) any claims of employment
discrimination or related claims, including but not limited to claims brought
under: Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), as
amended; The Civil Rights Act of 1991, 42 U.S.C. § 1981; The Age Discrimination
in Employment Act of 1967 (29 U.S.C § 621 et seq.); The Older Workers Benefits
Protection Act of 1990 (OWBPA); The Americans With Disabilities Act of 1991, 42
U.S.C. § 12101 et seq.; The Rehabilitation Act of 1973, 29 U.S.C. §§ 701, 706,
791, 793-794; The Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; Fair Labor Standards Act of 1938 (29 U.S.C. § 201 et seq.); Equal Pay Act
of 1963 (29 U.S.C. § 206(d)); The Employee Retirement Income Security Act of
1974 (except for any vested benefits under any tax qualified benefit plan); The
Consolidated Omnibus Budget Reconciliation Act; The Worker Adjustment and
Retraining Notification Act; The Fair Credit Reporting Act; and Connecticut
anti-discrimination and employment laws; all as amended; (iv) any claims under
any other federal, state, or local statute, executive order, constitutional
provision, regulation or ordinance; (v) any claims based on contract, express or
implied; (vi) any claims based on tort (including, without limitation,
negligence); or (vii) any claims that relate directly or indirectly to, or that
are in any way connected with, any of the acts, omissions, events,
circumstances, or matters of any kind or nature that Mr. Flynn raised or could
have raised during his employment or thereafter.


If any claim is not subject to release, Mr. Flynn waives, to the extent
permitted by law, any right or ability to be a class or collective action
representative or otherwise to participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
any Released Party is a party.


10.Return of Property. Mr. Flynn represents that, within a reasonable period
after the Separation Date, or at an earlier date requested by the Company, he
will return all property belonging to the Released Parties.


11.Governing Law. This Agreement shall be governed by the laws of the State of
Connecticut (without giving effect to its conflicts of laws principles). Any
modification to this Agreement must be made in writing and signed by both Virtus
and Mr. Flynn.







--------------------------------------------------------------------------------





12.No Inducements or Reliance. Mr. Flynn represents that no promise, inducement
or other agreement not expressly contained or referenced herein has been made to
induce him to enter into this Agreement. He further acknowledges that, in
executing this Agreement, he has not relied on any representation or statement
made by any Released Party with regard to the subject matter, basis, or effect
of this Agreement or otherwise other than those specifically stated in this
written Agreement.


13.Period for Review and Execution by Mr. Flynn. Mr. Flynn acknowledges and
confirms that he has at least twenty-one calendar (21) days to consider this
Agreement, starting on the date on which he received it. Virtus advises Mr.
Flynn to seek legal counsel regarding this Agreement before signing it.


14.Period for Revocation by Mr. Flynn. After executing this Agreement, Mr. Flynn
may choose to revoke it within seven (7) days ("the Revocation Period") after
his signature hereon. If Mr. Flynn does choose to revoke, he must do so in a
writing delivered (by fax, mail or email) to Mardelle Pena, Executive Vice
President, Human Resources at Virtus, and received no later than the close of
business on the seventh (7th) day following the date on which Mr. Flynn executes
this Agreement. If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. In the event that Mr. Flynn does not accept this
Agreement or revokes acceptance of this Agreement during the Revocation Period,
this Agreement, including, but not limited to, the obligation of the Released
Parties to provide the payments and benefits set forth in Paragraph 2, shall
automatically be null and void. To the extent any payment set forth in Paragraph
2 of this Agreement is paid prior to the expiration of the Revocation Period and
Mr. Flynn timely revokes this Agreement, Mr. Flynn will immediately return all
such payment to Virtus, unless such payment represents wages earned for work
already performed in his current or transitional role. If such return of payment
or any part thereof is collected through judicial proceedings or if the payment
is placed with a third party for collection after Mr. Flynn's failure to return
such payment, Mr. Flynn agrees to pay, in addition to the principal amount,
reasonable attorneys' fees and costs incurred by Virtus.


15.Successors. This Agreement shall be binding on the Parties and on their
heirs, administrators, representatives, executors, successors, and assigns and
shall inure to the benefit of said Parties and each of them and to their heirs,
administrators, representatives, executors, successors, and assigns.


16.No Assignment/Transfer. Mr. Flynn expressly warrants that no rights, causes
of actions, or claims released in this Agreement have been assigned, transferred
or otherwise disposed of to any person or entity, nor has he made any attempt to
do so. Mr. Flynn agrees to hold harmless and indemnify the Released Parties
should any other person or entity assert any rights, causes of actions, or
claims released in this Agreement.


17.Severability. Mr. Flynn agrees not to challenge the Release of Claims in
Paragraph 9 of this Agreement as illegal, invalid or unenforceable. Should any
provision of this Agreement be declared or be determined by any court of
competent jurisdiction to be illegal, invalid, or unenforceable, all of the
other provisions shall remain valid and enforceable, unless the provision found
to be unenforceable is of such material effect that this Agreement cannot be
performed in accordance with the intent of the Parties in the absence thereof.


18.Entire Agreement/Construction. Except as otherwise expressly set forth
herein, this Agreement, along with any applicable plan documents, including but
not limited to the Severance Plan as referred to herein set forth the entire
agreement between the Parties and fully supersede any and all agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof. This Agreement shall be interpreted in accordance with
the plain meaning of its terms and not





--------------------------------------------------------------------------------





strictly for or against any of the Parties hereto. Headings are used herein for
convenience only and shall have no force or effect in the interpretation or
construction of this Agreement. This Agreement may be executed in counter-parts.


19.Enforcement. The Parties understand and agree that if any action brought to
enforce this Agreement shall be filed in a court of competent jurisdiction in
Connecticut.


20.Opportunity for Review. Mr. Flynn represents that he:


•
HAS REVIEWED ALL ASPECTS OF THIS AGREEMENT,

•
HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT,

•
UNDERSTANDS THAT, IN AGREEING TO THIS DOCUMENT, ANY AND ALL CLAIMS THAT MR.
FLYNN MAY HAVE AGAINST THE RELEASED PARTIES ARE RELEASED,

•
UNDERSTANDS THAT HE IS SPECIFICALLY RELEASING ALL CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 ET SEQ.,
THE OLDER WORKERS BENEFIT PROTECTION ACT, PUB. L. 101-433 ("OWBPA"), AND ANY
FEDERAL, STATE OR LOCAL FAIR EMPLOYMENT ACTS ARISING UP TO THE DATE OF MR.
FLYNN'S EXECUTION OF THIS AGREEMENT,

•
VOLUNTARILY AGREES TO ALL THE TERMS SET FORTH IN TIDS AGREEMENT AND FREELY AND
KNOWINGLY AND WILLINGLY INTENDS TO BE LEGALLY BOUND BY THE SAME,

•
UNDERSTANDS THAT VIRTUS ADVISES HIM TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT,

•
AGREES THAT HE HAS BEEN GIVEN A REASONABLE AMOUNT OF TIME TO CONSIDER THE TERMS
OF THIS AGREEMENT AND DISCUSS THEM WITH AN ATTORNEY.



EXECUTED on the date set forth below.




/s/ Mark S. Flynn
 
1/25/2019
 
/s/ Mardelle W. Pena
 
1/25/2019
 
 
 
 
 
 
 
Mark S. Flynn
 
Date
 
Mardelle W. Pena
 
Date
 
 
 
 
Virtus Investment Partners, Inc.




























--------------------------------------------------------------------------------





Exhibit A




SUPPLEMENTAL CONFIDENTIAL EXECUTIVE SEPARATION AGREEMENT AND GENERAL RELEASE OF
ALL CLAIMS


This Supplemental Confidential Executive Separation Agreement and General
Release of All Claims ("Supplemental Agreement") is made and entered into by and
between Mark S. Flynn (hereinafter referred to as "Mr. Flynn") and Virtus
Investment Partners, Inc. ("Virtus") (collectively, the "Parties").


WHEREAS, Mr. Flynn and Virtus entered into a Confidential Executive Separation
Agreement and General Release of All Claims, which Mr. Flynn signed on January
25, 2019 ("Agreement");


WHEREAS, Mr. Flynn's role as Executive Vice President, General Counsel and
Corporate Secretary will end effective on the earlier of May 13, 2019 or the
date on which either a replacement for Mr. Flynn is named, or Virtus in its sole
discretion modifies the role, in which case Mr. Flynn will continue in a
transitional capacity as outlined herein for any period of time remaining
through and until May 13, 2019;


WHEREAS, Virtus wishes to offer Mr. Flynn severance in exchange for his promises
and covenants herein and in accordance with the Amended and Restated Executive
Severance Allowance Plan of Virtus Investment Partners, Inc. ("Severance Plan");
and


WHEREAS, the Parties wish to resolve fully and finally all matters pertaining to
their employment relationship, and neither Party admits wrongdoing;


NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration;


IT IS HEREBY AGREED by and between the Parties as follows:


1.Definitions:


a.
The "Effective Date" of this Supplemental Agreement shall be the date on which
it is executed by Mr. Flynn.



b.
"Released Parties" shall mean Virtus and any and all associated and member
firms, all their respective past, present and future parent companies,
subsidiaries, affiliates, divisions, related entities, joint venturers,
subcontractors, agents, attorneys, insurers, subrogees, co­ insurers and
reinsurers, and all their respective, past, present and future officers,
directors, employees, members, partners, principals, shareholders and owners,
and all their respective heirs, executors, administrators, personal
representatives, predecessors, successors, transferees and assigns.



c.
"Separation Date" shall be May 13, 2019. Mr. Flynn shall not sign this
Supplemental Agreement before close of business on May 13, 2019.



2.Payments and Benefits. Virtus agrees to provide, in exchange for Mr. Flynn's
promises and agreements stated herein, benefits in accordance with Article 3 of
the Severance Plan, exclusive of sub-paragraph 3.02(d). The parties agree that
Mr. Flynn's separation from employment will be treated as other





--------------------------------------------------------------------------------





than for cause as defined in the Severance Plan. In addition, Mr. Flynn's prior
equity awards will be treated pursuant to the Virtus Investment Partners, Inc.
Amended and Restated 2016 Omnibus Incentive and Equity Plan ("Equity Plan"), as
if Mr. Flynn were retiring as of the Separation Date, and all elements of the
Equity Plan are otherwise applicable.


All payments and benefits shall be treated by Virtus in accordance with
applicable tax laws.


3.Conditions for Receipt of Payments and Benefits. To receive the payments and
benefits described in Paragraph 2 above, Mr. Flynn must: (a) refrain from
directly or indirectly interfering in any manner with the operations, management
or administration of any Virtus office, agent or employee and refraining from
making any maliciously disparaging or defamatory remarks concerning Virtus, its
representatives, agents and employees; (b) refrain from encouraging, soliciting
or suggesting to any and all employees, agents, representatives and/or clients
of Virtus that they terminate or alter their current relationship with Virtus;
and (c) comply with a continuing obligation to maintain the confidentiality of
proprietary information following the Separation Date. If Mr. Flynn should
violate any of these conditions, he will be in violation of this Supplemental
Agreement and will be required to return any payments or benefits already
provided to him, except for payments representing wages earned for work already
performed, and to forfeit his right to any further payments or benefits.


4.No Other Agreements or Amounts Owed.


a.
Mr. Flynn agrees that the payments and benefits referenced in Paragraph 2 above
constitute all of the consideration to be provided to him under this
Supplemental Agreement or under any other plan, agreement or program. No other
claimed payments, damages, costs, or attorneys' fees in connection with the
matters encompassed by this Supplemental Agreement are due or will be sought by
him.



b.
Mr. Flynn agrees that he would not receive the consideration that is specified
in Paragraph 2 above but for his execution of this Supplemental Agreement and
the fulfillment of the promises contained herein.



c.
Mr. Flynn agrees that, other than that which shall be paid pursuant to the
express terms of this Supplemental Agreement, he has received all other wages,
overtime, bonuses, severance, vacation pay, commissions, benefits, or any other
form of compensation, payments, and/or other amounts due to him as an employee
of Virtus.



d.
Mr. Flynn further agrees that the terms of the applicable equity grant
agreements, as governed by the Equity Plan, shall control the disposition of any
equity award he has received.



5.Tax Consequences. Mr. Flynn acknowledges and agrees that the Released Parties
have not made any representations regarding the tax consequences of any monies
received pursuant to this Supplemental Agreement. Mr. Flynn understands and
expressly agrees he is solely responsible for any and all tax payments other
than taxes withheld from amounts paid pursuant to Paragraph 2 above as reflected
in applicable tax forms.


6.No Pending Actions. Mr. Flynn affirms that neither he nor anyone on his behalf
has filed any complaints, charges, claims, or actions in any state, federal or
local agency or court against any Released Party. Mr. Flynn further agrees that
he will not file any claims against any Released Party in any judicial





--------------------------------------------------------------------------------





or arbitral forum. This Supplemental Agreement does not prevent Mr. Flynn from
filing a charge with, or participating in a claim prosecuted by, the Equal
Employment Opportunity Commission, or any other administrative agency charged
with investigating and/or prosecuting complaints under any applicable federal,
state or municipal law or regulation. However, this Supplemental Agreement does
waive Mr. Flynn's right to recover damages under those laws or regulations. Mr.
Flynn further agrees that if any court were to assume jurisdiction of any
complaint, charge, claim or action against any of the Released Parties on his
behalf (other than an action in which he is an unnamed class representative), he
will request that court to withdraw from or dismiss with prejudice the matter as
it relates to him.


Nothing in this Agreement, including but not limited to the release of claims
nor the confidentiality clause prohibits Mr. Flynn from: (1) reporting possible
violations of federal law or regulations, including any possible securities laws
violations, to any governmental agency or entity, including but not limited to
the U.S. Department of Justice, the U.S. Securities and Exchange Commission, the
U.S. Congress, or any agency Inspector General; (2) making any other disclosures
that are protected under the whistleblower provisions of federal law or
regulations; or (3) otherwise fully participating in any federal whistleblower
programs, including but not limited to any such programs managed by the U.S.
Securities and Exchange Commission and/or the Occupational Safety and Health
Administration. Moreover, nothing in this Agreement prohibits or prevents Mr.
Flynn from receiving individual monetary awards or other individual relief by
virtue of participating in such federal whistleblower programs.


7.Non-Cooperation. To the fullest extent permitted by law and except as
otherwise set forth herein, Mr. Flynn agrees not to cooperate voluntarily with,
aid or assist in any way, any other potential or actual plaintiffs that have, or
may have in the future, any lawsuits against any of the Released Parties. Mr.
Flynn may cooperate only if compelled to testify under oath pursuant to a
lawfully issued subpoena or other similar legal process, notice of which Mr.
Flynn shall give within ten (10) days of its receipt to Virtus. Mr. Flynn agrees
that such cooperation will be in a form no more extensive than required by law.


8.Confidentiality.


a.
The Parties understand and agree that this Supplemental Agreement is strictly
confidential. Except as specified in this Paragraph 8, the Parties agree not to
disclose: i) the existence of this Supplemental Agreement and any facts
concerning its negotiation, execution or implementation, ii) the terms of this
Supplemental Agreement, and iii) the fact that Mr. Flynn received, and will
receive, payments and benefits from Virtus, including the amount of any payment
and nature of any benefit.



b.
Mr. Flynn is permitted to make such disclosures or show a copy of the
Supplemental Agreement: i) as required by law; ii) in response to a governmental
or regulatory inquiry; iii) to an attorney or accountant for purposes of
obtaining legal or tax advice; iv) to a financial advisor for the purpose of
obtaining financial advice; or v) to his spouse. To the extent Mr. Flynn makes
any disclosures permitted pursuant to items i) or ii) of this Paragraph 8(b),
such disclosures shall be made only after giving written notice to Virtus
sufficient for Released Parties to have reasonable opportunity to oppose such
disclosure. If Mr. Flynn has any question as to whether any disclosure might
breach this Paragraph 8, he must obtain written permission before making any
such disclosure.



c.
Virtus and its affiliates may make disclosures as required by law. Virtus and
its affiliates may make disclosures to their respective officers, attorneys,
auditors, financial advisors, and employees who, as reasonably determined by
Virtus and its affiliates, as applicable,






--------------------------------------------------------------------------------





need to know such information, provided that any such disclosure shall be
accompanied by an instruction to the person receiving such information to keep
the information confidential.


d.
It shall not be considered a violation of this Supplemental Agreement for Mr.
Flynn to respond to any inquiries by stating only that he and Virtus mutually
agreed that he would transition out of his position.



e.
The Parties understand and agree that because this Paragraph 8 is such a
material consideration in the Released Parties' agreement to enter into this
Supplemental Agreement, any violation of any part of this provision shall
constitute a material breach of this Supplemental Agreement.



9.Release of Claims. Mr. Flynn hereby irrevocably and unconditionally releases,
waives and forever discharges the Released Parties from any and all claims,
demands or causes of action of every nature or description, based upon or
relating to actions, omissions or events occurring before or on the Effective
Date of this Supplemental Agreement, whether known or unknown, including, but
not limited to, any claims relating to Mr. Flynn's employment and separation of
employment with Virtus. This Release of Claims shall include, but is not limited
to, (i) any claims arising under the United States Constitution or any state
Constitution; (ii) any claims for wages, compensation or benefits of any kind or
nature; (iii) any claims of employment discrimination or related claims,
including but not limited to claims brought under: Title VII of the Civil Rights
Act of 1964 (42 U.S.C. § 2000e et seq.), as amended; The Civil Rights Act of
1991, 42 U.S.C. § 1981; The Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621 et seq.); The Older Workers Benefits Protection Act of 1990
(OWBPA); The Americans With Disabilities Act of 1991, 42 U.S.C. § 12101 et seq.;
The Rehabilitation Act of 1973, 29 U.S.C. §§ 701, 706, 791, 793-794; The Family
and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; Fair Labor Standards
Act of 1938 (29 U.S.C. § 201 et seq.); Equal Pay Act of 1963 (29 U.S.C. §
206(d)); The Employee Retirement Income Security Act of 1974 (except for any
vested benefits under any tax qualified benefit plan); The Consolidated Omnibus
Budget Reconciliation Act; The Worker Adjustment and Retraining Notification
Act; The Fair Credit Reporting Act; and Connecticut anti-discrimination and
employment laws; all as amended; (iv) any claims under any other federal, state,
or local statute, executive order, constitutional provision, regulation or
ordinance; (v) any claims based on contract, express or implied; (vi) any claims
based on tort (including, without limitation, negligence); or (vii) any claims
that relate directly or indirectly to, or that are in any way connected with,
any of the acts, omissions, events, circumstances, or matters of any kind or
nature that Mr. Flynn raised or could have raised during his employment or
thereafter.


If any claim is not subject to release, Mr. Flynn waives, to the extent
permitted by law, any right or ability to be a class or collective action
representative or otherwise to participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
any Released Party is a party.


10.Governing Law. This Supplemental Agreement shall be governed by the laws of
the State of Connecticut (without giving effect to its conflicts of laws
principles). Any modification to this Supplemental Agreement must be made in
writing and signed by both Virtus and Mr. Flynn.


11.No Inducements or Reliance. Mr. Flynn represents that no promise, inducement
or other agreement not expressly contained herein has been made to induce him to
enter into this Supplemental Agreement. He further acknowledges that, in
executing this Supplemental Agreement, he has not relied on any representation
or statement made by any Released Party with regard to the subject matter,
basis, or





--------------------------------------------------------------------------------





effect of this Supplemental Agreement or otherwise other than those specifically
stated in this written Supplemental Agreement.


12.Period for Review and Execution by Mr. Flynn. Mr. Flynn acknowledges and
confirms that he has at least twenty-one calendar (21) days to consider this
Supplemental Agreement, starting on the date on which he received it. Virtus
advises Mr. Flynn to seek legal counsel regarding this Agreement before signing
it.


13.Period for Revocation by Mr. Flynn. After executing this Supplemental
Agreement, Mr. Flynn may choose to revoke it within seven (7) days ("the
Revocation Period") after his signature hereon. If Mr. Flynn does choose to
revoke, he must do so in a writing delivered (by fax, mail or email) to Mardelle
Pena, Executive Vice President, Human Resources at Virtus, and received no later
than the close of business on the seventh (7th) day following the date on which
Mr. Flynn executes this Supplemental Agreement. If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day. In the event that
Mr. Flynn does not accept this Supplemental Agreement or revokes acceptance of
this Supplemental Agreement during the Revocation Period, this Supplemental
Agreement, including, but not limited to, the obligation of the Released Parties
to provide the payments and benefits set forth in Paragraph 2 of this
Supplemental Agreement, shall automatically be null and void. To the extent any
payment set forth in Paragraph 2 of this Supplemental Agreement is paid prior to
the expiration of the Revocation Period and Mr. Flynn timely revokes this
Supplemental Agreement, Mr. Flynn will immediately return all such payment to
Virtus, unless such payment represents wages earned for work already performed
in his current or transitional role. If such return of payment or any part
thereof is collected through judicial proceedings or if the payment is placed
with a third party for collection after Mr. Flynn's failure to return such
payment, Mr. Flynn agrees to pay, in addition to the principal amount,
reasonable attorneys' fees and costs incurred by Virtus.


14.Successors. This Supplemental Agreement shall be binding on the Parties and
on their heirs, administrators, representatives, executors, successors, and
assigns and shall inure to the benefit of said Parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns.


15.No Assignment/Transfer. Mr. Flynn expressly warrants that no rights, causes
of actions, or claims released in this Supplemental Agreement have been
assigned, transferred or otherwise disposed of to any person or entity, nor has
he made any attempt to do so. Mr. Flynn agrees to hold harmless and indemnify
the Released Parties should any other person or entity assert any rights, causes
of actions, or claims released m this Supplemental Agreement.


16.Severability. Mr. Flynn agrees not to challenge the Release of Claims in
Paragraph 9 of this Supplemental Agreement as illegal, invalid or unenforceable.
Should any provision of this Supplemental Agreement be declared or be determined
by any court of competent jurisdiction to be illegal, invalid, or unenforceable,
all of the other provisions shall remain valid and enforceable, unless the
provision found to be unenforceable is of such material effect that this
Supplemental Agreement cannot be performed in accordance with the intent of the
Parties in the absence thereof.


17.Entire Agreement/Construction. Except as otherwise expressly set forth
herein, this Supplemental Agreement, along with the Agreement dated ________,
2019 referenced above and all applicable plan documents, including but not
limited to the Severance Plan and the Equity Plan as referred to herein, sets
forth the entire agreement between the Parties and fully supersedes any and all
agreements or understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof. This





--------------------------------------------------------------------------------





Supplemental Agreement shall be interpreted in accordance with the plain meaning
of its terms and not strictly for or against any of the Parties hereto. Headings
are used herein for convenience only and shall have no force or effect in the
interpretation or construction of this Supplemental Agreement. This Supplemental
Agreement may be executed in counter-parts.


18.Enforcement. The Parties understand and agree that if any action brought to
enforce this Supplemental Agreement shall be filed in a court of competent
jurisdiction in Connecticut.


19.Opportunity for Review. Mr. Flynn represents that he:


•
HAS REVIEWED ALL ASPECTS OF THIS SUPPLEMENTAL AGREEMENT,

•
HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS SUPPLEMENTAL
AGREEMENT,

•
UNDERSTANDS THAT, IN AGREEING TO THIS DOCUMENT, ANY AND ALL CLAIMS THAT MR.
FLYNN MAY HAVE AGAINST THE RELEASED PARTIES ARE RELEASED,

•
UNDERSTANDS THAT HE IS SPECIFICALLY RELEASING ALL CLAIMS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 ET SEQ.,
THE OLDER WORKERS BENEFIT PROTECTION ACT, PUB. L.101-433 ("OWBPA"), AND ANY
FEDERAL, STATE OR LOCAL FAIR EMPLOYMENT ACTS ARISING UP TO THE DATE OF MR.
FLYNN'S EXECUTION OF THIS AGREEMENT,

•
VOLUNTARILY AGREES TO ALL THE TERMS SET FORTH IN THIS SUPPLEMENTAL AGREEMENT AND
FREELY AND KNOWINGLY AND WILLINGLY INTENDS TO BE LEGALLY BOUND BY THE SAME,

•
UNDERSTANDS THAT VIRTUS ADVISES HIM TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS SUPPLEMENTAL AGREEMENT,

•
AGREES THAT HE HAS BEEN GIVEN A REASONABLE AMOUNT OF TIME TO CONSIDER THE TERMS
OF THIS SUPPLEMENTAL AGREEMENT AND DISCUSS THEM WITH AN ATTORNEY.





EXECUTED on the date set forth below.




 
 
 
Mark S. Flynn
 
Date
 
 
 
 
 
 
 
 
 
Virtus Investment Partners, Inc.
 
Date
 
 
 
BY:
 
 












--------------------------------------------------------------------------------





ADDENDUM TO CONFIDENTIAL EXECUTIVE SEPARATION AGREEMENT AND GENERAL RELEASE OF
ALL CLAIMS


Wherefore, Virtus Investment Partners, Inc. and Mark S. Flynn ("the Parties")
signed the Confidential Executive Separation Agreement and General Release of
All Claims ("the Agreement") on or about January 25, 2019;
Wherefore, Paragraph 11 of the Agreement provides for any modification to the
Agreement to be made in writing signed by both Parties;
Wherefore, the Parties wish to the modify the Agreement as stated below; and
Wherefore, in all other respects, the Agreement shall remain in full force and
effect:
1.
In the first Whereas paragraph on page 1 of the Agreement, the date of May 13,
2019 shall be replaced by the date July 1, 2019, such that the provision shall
read, in pertinent part: " ... Mr. Flynn will continue in a transitional
capacity as outlined herein for any period of time remaining through and until
July 1, 2019" (emphasis added to highlight new date).

2.
The Transition Period and Separation Date shall thus extend to July 1, 2019.

3.
Each of the Parties has the right to terminate Mr. Flynn's transitional capacity
role, and thus the Transition Period, at any time between now and July 1, 2019
on two weeks' written notice, for any reason or no reason without prejudice to
the payments and benefits as outlined in Paragraph 2 of the Agreement.

4.
In Paragraph 2(b) of the Agreement, the statement that "The Supplemental
Agreement shall not be signed prior to close of business on May 13, 2019" shall
be modified to "The Supplemental Agreement shall not be signed prior to close of
business on July 1, 2019 or such earlier date on which the Transition Period may
end."



THIS MODIFICATION IS EXECUTED VOLUNTARILY AND WITHOUT COERCION ON THE DATE SET
FORTH BELOW:




/s/ Mark S. Flynn
 
5/13/2019
 
/s/ Mardelle W. Pena
 
5/13/2019
 
 
 
 
 
 
 
Mark S. Flynn
 
Date
 
Mardelle W. Pena
 
Date
 
 
 
 
Virtus Investment Partners, Inc.








